     Case: 3:20-cv-00345-bbc Document #: 21 Filed: 12/23/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


LAURIE WAITE,

       Plaintiff,

              V.                                    Case No. 3:20-cv-345

ANDREW SAUL,
Commissioner of Social Security,

       Defendant.


     ORDER ON THE PARTIES' JOINT MOTION FOR REMAND FOR FURTHER
      PROCEEDINGS PURSUANT TO SENTENCE FOUR OF 42 U.S.C. § 405(g)


       Pursuant to the parties' joint motion to remand this action, this Court now, upon

substantive review, hereby enters an order under sentence four of 42 U.S.C. § 405(g)

reversing the Commissioner's decision with a remand of the cause to the Commissioner

according to the following terms.        See Shala/a v. Schaefer, 509 U.S. 292, 296 (1993);

Mellwnyan v. Sullivan, 501 U.S. 89, 97-98 (1991).

       On remand, the Appeals Council will instruct the Administrative Law Judge

(ALJ) to reevaluate the medical evidence of record, including all medical source

opinions. The ALJ will evaluate the claimant's mental impairment(s) in accordance

with the special technique described in 20 C.F.R. § 404.1520a, documenting the

application of the technique in the decision by providing specific findings and

appropriate rationale for each of the functional areas described in 20 C.F.R.

§ 404.1520a(c). The ALJ will obtain appropriate medical expert evidence to provide a
     Case: 3:20-cv-00345-bbc Document #: 21 Filed: 12/23/20 Page 2 of 2




longitudinal overview and clarify the nature, severity, and limiting effects of the

claimant's medically determinable respiratory impairments throughout the period at

issue. In light of the above findings, the ALJ will reassess the claimant's maximum

residual functional capacity and subjective complaints, and obtain supplemental

vocational expert evidence.    The ALJ will offer the claimant the opportunity for a

hearing, take any further action needed to complete the administrative record, and issue

a new decision.




      SO ORDERED this.¢ {J d day of--J.D,,.__ll!=---(_.,,"'-------~' 2020.




      Hom;fable Barbara B. Crabb
      United States District Court Judge
